DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on March 25, 2021 for application number 17/211,887. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habu (US PG Pub No. 2018/0244266 A1), hereinafter “Habu”.
Regarding claim 1, Habu discloses a control device for a hybrid vehicle, wherein the hybrid vehicle comprises: an engine and an electric motor (Abstract), as driving sources (Abstract); a battery, supplying power to the electric motor (paragraph 6, lines 11-12); an engine rotational speed detecting part, detecting a rotational speed of the engine (paragraph 38); a battery temperature detecting part, detecting a temperature of the battery (paragraph 64); and a fuel cutting part, cutting fuel supply to the engine according to a specified operating condition to stop an operation of the engine (paragraph 33), wherein the control device for the hybrid vehicle is configured to: enable the electric motor to operate as a generator when the rotational speed of the engine detected by the engine rotational speed detecting part is equal to or below a specified value and the battery is in a chargeable state in terms of temperature in a state where the operation of the engine is stopped by the fuel cutting part (paragraphs 57, 63 & 64); charge the battery with power generated by the electric motor operating as the generator when the battery is in the chargeable state in terms of remaining capacity (paragraph 32, 161); and drive an auxiliary equipment with the power generated by the electric motor operating as the generator when the battery is in an unchargeable state in terms of remaining capacity (paragraphs 50, 64 & 129).
Regarding claim 2, Habu discloses the control device for the hybrid vehicle according to claim 1, wherein the specified value of the rotational speed of the engine is a value that is equal to or below an idling rotational speed and is set in a range of a bandwidth of a resonant frequency of a vehicle body and a driving system (paragraphs 57, 63 & 64).
Regarding claim 3, Habu discloses the control device for the hybrid vehicle according to claim 1, wherein the auxiliary equipment is a heater (paragraphs 50, 64 & 129).
Regarding claim 4, Habu discloses the control device for the hybrid vehicle according to claim 2, wherein the auxiliary equipment is a heater (paragraphs 50, 64 & 129).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747